        Case 1:18-cv-01083-JLT Document 63 Filed 09/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN EDWARD MITCHELL,                          Case No. 1:18-cv-01083-JLT (PC)
12                              Plaintiff,
                                                    ORDER WITHDRAWING WRIT OF
13                  v.                              HABEAS CORPUS AD TESTIFICANDUM
                                                    FOR JOHN EDWARD MITCHELL, CDCR
14   J. DOE #5, et al.,                             NO. H38255
15                            Defendants.
16

17         On September 8, 2020, the Court issued a writ of habeas corpus ad testificandum to secure

18   the telephonic appearance of John Edward Mitchell at a settlement conference on October 6,

19   2020. (Doc. 59.) On September 9, 2020, the parties settled this matter, and the Court vacated all

20   hearings. (Doc. 60.) This case is now closed. (Doc. 62.) Accordingly, the Court WITHDRAWS

21   the writ of habeas corpus ad testificandum for John Edward Mitchell.

22
     IT IS SO ORDERED.
23

24      Dated:     September 18, 2020                         /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
